DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto PN 5,163,152.
In regards to claim 1:  Okamoto teaches an interrupt controller (1 or 3) in a processor (2 or 4 taken together with 1 or 3 respectively), comprising: an interrupt sampling circuitry (5) configured to receive one or more interrupts (interrupt priority signals) from one or more interrupt sources (device(s) that provide the interrupt signal) that are communicatively coupled to the interrupt controller (1/3); and an arbitration circuitry (5 not only samples the interrupt priority levels but also outputs the interrupt requirement with the highest priority (abstract “selecting an interrupt requirement having a highest priority from a plurality of interrupt requirements and outputting the signals indicative of this highest priority”);  configured to select a to-be-responded interrupt (highest priority) from the received one or more interrupts, the arbitration circuitry comprising: a selection circuitry configured to select from the one or more interrupts a highest-priority interrupt that has a highest priority among the one or more interrupts (highest priority); .

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al PN 2011/0283033.
In regards to claim 1:  Yamada et al teaches an interrupt controller (11) in a processor (1), comprising: an interrupt sampling circuitry (1107) configured to receive one or more interrupts (interrupt requests) from one or more interrupt sources (E0 to PL) that are communicatively coupled to the interrupt controller (11); and an arbitration circuitry (1107);  configured to select a to-be-responded interrupt (highest priority Para [0062]) from the received one or more interrupts (E0 to PL), the arbitration circuitry comprising: a selection circuitry (selects highest priority) configured to select from the one or more interrupts a highest-priority interrupt that has a highest priority among the one or more interrupts (highest priority (Pare [0062] signal 11070); and a threshold comparison circuitry (1108) communicatively coupled to the selection circuitry (1107), the threshold comparison circuitry configured to compare the priority of the highest-priority interrupt with a preset priority threshold (mask from 200 Para [0063] also teaches a second level mask 1109 Pare [0060]), wherein the arbitration circuitry is configured to select the highest-.

Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Catherwood et al PN 2011/0016295.
In regards to claim 1:  Catherwood et al teaches an interrupt controller in a processor, comprising: an interrupt sampling circuitry configured to receive one or more interrupts from one or more interrupt sources that are communicatively coupled to the interrupt controller (Para [0029]-[0033], [0050]-[0052] - "signal Int is sampled on rising Q1 and will be considered pending during the following cycle. When the instruction currently executing has completed, or the fixed latency timeout has expired, the CPU 110 will acknowledge the exception request from the interrupt controller by asserting Ack on rising Q3 for one cycle"); and an arbitration circuitry configured to select a to-be-responded interrupt from the received one or more interrupts, the arbitration circuitry comprising: a selection circuitry configured to select from the one or more interrupts a highest-priority interrupt that has a highest priority among the one or more interrupts (Para [0050]-[0052], [0059] - "interrupt block 120 as shown in FIG. 1 receives and arbitrates all exceptions"; "the CPU will offer a deterministic fixed latency response for any highest priority exception'1); and a threshold comparison circuitry communicatively coupled to the selection circuitry, the threshold comparison circuitry configured to compare the priority of the highest-priority interrupt with a preset priority threshold, wherein the arbitration circuitry is configured to select the highest-priority interrupt as the to-be-responded interrupt in response to the threshold comparison circuitry determining that the priority of the highest-priority interrupt is 
As to claim 2, Catherwood further teaches wherein the arbitration circuitry further comprises: a threshold setting circuitry configured to set the preset priority threshold; and a threshold clearing circuitry configured to clear the preset priority threshold (para [0025], [0029]-[0033], [0050]-[0052]).
As to claim 3, Catherwood further teaches wherein the threshold clearing circuitry is further configured to: determine that processing on a current interrupt is completed in response to the processor executing an interrupt return instruction (para [0039H0040], [0069]).
As to claim 4, Catherwood further teaches further comprising an interrupt vector register, wherein: in response to setting the preset priority threshold, the threshold setting circuitry is further configured to store an interrupt vector corresponding to the priority threshold in the 
As to claim 5, Catherwood further teaches further comprising a priority register, wherein: in response to setting the preset priority threshold, the threshold setting circuitry is further configured to store an interrupt priority of a to-be-processed interrupt having a priority not higher than a threshold in the priority register; the threshold clearing circuitry is further configured to acquire an interrupt priority of an interrupt being processed in the processor as the interrupt priority of the current interrupt: and in response to a determination that the processing of the current interrupt is completed and a determination that the interrupt priority of the current interrupt is same as the interrupt priority stored in the priority register, the threshold clearing circuitry is further configured to clear the priority threshold (para [0025] -[0026], [0029]-[0033], [0039]-[0041], [0066]-[0069]).
As to claim 6, Catherwood further teaches wherein the threshold clearing circuitry is further configured to clear the priority threshold in response to a determination that there is no interrupt nesting (para [0025], [0029]-[0033], [0050]-[0052], [0066]-[0069]).
As to claim 7, Catherwood further teaches wherein the threshold setting circuitry is further configured to set an interrupt priority of one of the interrupts being currently processed as the priority threshold (para [0025], [0029]-[0033], [0059]-[0069]).

As to claim 10, Catherwood further teaches wherein the arbitration circuitry further comprises: a priority comparison circuitry communicatively coupled to selection circuitry, the priority comparison circuitry configured to compare the priority of the highest-priority interrupt with the priority of an interrupt currently executed in the processor, wherein: the arbitration circuitry is further configured to select the highest-priority interrupt as the to-be-responded interrupt in response to the threshold comparison circuitry determining that the priority of the highest-priority interrupt is higher than the set priority threshold and the priority comparison circuitry determining that the priority of the highest-priority interrupt is higher than the priority of the interrupt currently executed in the processor (para [0025], [0029]-[0033], [0050]-[0052], [0066]-[0069]).
As to claim 11, Catherwood teaches a processor, comprising: a processor core (para [0033] - "processor core"); and an interrupt controller communicatively coupled with the processor core, the interrupt controller comprising: an interrupt sampling circuitry configured to receive one or more interrupts from one or more interrupt sources that are communicatively coupled to the interrupt controller; and an arbitration circuitry configured to select a to-be-
As to claim 12, Catherwood further teaches wherein: in response to a determination that an interrupt priority of the interrupt selected by the interrupt controller is higher than an interrupt priority of an interrupt being currently processed in the processor core, the processor core is configured to suspend processing of the interrupt being currently processed and start processing of the interrupt selected by the interrupt controller (para [0025], [0029]-[0033], [0050]-[0052], [0066]-[0069]).
As to claim 13, Catherwood further teaches wherein the processor core is configured to not process the interrupt selected by the interrupt controller in response to a determination that the interrupt priority of the interrupt selected by the interrupt controller is not higher than that of the interrupt being currently processed in the processor core (para [0025], [0029]-[0033], [0050]-[0052], [0066]-[0069]).
As to claim 14, Catherwood teaches a system on chip, comprising: a processor, comprising: a processor core (para [0033]); and an interrupt controller communicatively coupled with the processor core, the interrupt controller comprising: an interrupt sampling circuitry 
As to claim 15, Catherwood teaches a method for executing interrupts in a processor, the method comprising: receiving one or more interrupts from one or more interrupt sources (para [0029]-[0033], [0050]-[0052]); selecting from the one or more interrupts a highest-priority interrupt that has a highest priority among the one or more interrupts (para [0050]-[0052], [0059]); comparing the priority of the highest-priority interrupt with a preset priority threshold; and in response to a comparison that the priority of the highest-priority interrupt is higher than the preset priority threshold, selecting the highest-priority interrupt as a to-be-responded interrupt (para [0025], [0029]-[0033], [0050]-[0052]).

As to claim 17, Catherwood further teaches further comprising: in response to setting the preset priority threshold, storing an interrupt vector corresponding to the priority threshold in an interrupt vector register; acquiring an interrupt vector of the current interrupt; and in response to a determination that the processing of the current interrupt is completed and a determination that the interrupt vector of the current interrupt is same as the interrupt vector stored in the interrupt vector register, clearing the priority threshold (para [0025]-[0026], [0029]-[0033J, [0039]-[0041], [0069]).
As to claim 18, Catherwood further teaches farther comprising: in response to setting the preset priority threshold, storing an interrupt priority of a to-be-processed interrupt having a priority not higher than a threshold in a priority register; acquiring an interrupt priority of the current interrupt; and in response to a determination that the processing of the current interrupt is completed and a determination that the interrupt priority of the current interrupt is same as the interrupt priority stored in the priority register, clearing the priority threshold (para [0025]-[0026], [0029]-[0033], [0039]-[0041], [0066]-[0069]).
As to claim 19, Catherwood further teaches further comprising: determining, according to the interrupt priorities of the one or more interrupts, whether there is interrupt nesting; and clearing the priority threshold in response to a determination that there is no interrupt nesting (para [0025], [0029]-[0033], [0050]-[0052], [0066]-[0069]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catherwood et al PN 2011/0016295 in view of Hellwig et al PN 2019/0050356.
As to claim 8, Catherwood further teaches wherein the threshold clearing circuitry is further configured to clear the priority threshold by setting the priority threshold (para [0025], [0029]-[0033], [0050]-[0052]), but does not explicitly teach as a lowest interrupt priority. However, Hellwig does teach as a lowest interrupt priority (para [0040]-[0041], [0049], [0054] - "CPU 202 can map interrupts with a priority that can up to about 255 as a highest/lowest priority .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Multiple additional references are cited that teach every limitation of claim 1 via a mask which has the purpose of blocking interrupts is they are not of high enough priority.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul R. MYERS/            Primary Examiner, Art Unit 2185